     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 1 of 25



 1   Archis A. Parasharami (State Bar No. 321661)
     Kevin Ranlett (pro hac vice)
 2   Daniel E. Jones (pro hac vice)
     MAYER BROWN LLP
 3   1999 K Street N.W.
     Washington, D.C. 20006
 4   Telephone:     +1.202.263.3000
     Facsimile:     +1.202.263.5000
 5   Email:         aparasharami@mayerbrown.com
                    kranlett@mayerbrown.com
 6                  djones@mayerbrown.com

 7   Matthew D. Ingber (pro hac vice)
     Jarman D. Russell (pro hac vice)
 8   MAYER BROWN LLP
     1221 Avenue of the Americas
 9   New York, NY 10020
     Telephone: +1.212.506.2373
10   Facsimile: +1.212.849.5973
     Email:       mingber@mayerbrown.com
11                jrussell@mayerbrown.com

12   Attorneys for Defendant
     CRICKET WIRELESS LLC
13

14                                UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16    JERMAINE THOMAS, JERMAINE                               Case No. 3:19-cv-07270-WHA
      MILLER, JAMIE POSTPICHAL, RONALD
17    ELLISON, SARAH WATERS, KAMILAH
      RIDDICK, FELICIA REDDICK, TIARA
18                                                            CRICKET WIRELESS LLC’S
      CROMWELL, LYSHA ENCARNACION,                            MOTION TO DISMISS CLAIMS OF
      LANI HALE, MELIZZA WEAVER,
19                                                            PLAINTIFFS TIARA CROMWELL,
      ALFREDO SANCHEZ, and CLARISSA                           CLARISSA KELLY, AND KAMILAH
      KELLY, on behalf of themselves and others
20                                                            RIDDICK WITH PREJUDICE AND TO
      similarly situated,                                     ENFORCE ORDER COMPELLING
21                                                            APPEARANCE AT DEPOSITIONS OR,
                              Plaintiffs,                     IN THE ALTERNATIVE, FOR
22                                                            SANCTIONS
      vs.
23                                                            Date: February 4, 2021
      CRICKET WIRELESS LLC,                                   Time: 8:00 a.m.
24                                                            Courtroom: 12, 19th Floor
                              Defendant.                      Judge: Hon. William H. Alsup
25

26

27

28

      CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
      CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 2 of 25


                                                         TABLE OF CONTENTS
 1
                                                                                                                                              Page
 2
     NOTICE OF MOTION .................................................................................................................. 1
 3
     STATEMENT OF ISSUES TO BE DECIDED ............................................................................ 1
 4
     MEMORANDUM OF POINTS AND AUTHORITIES ............................................................... 1
 5   BACKGROUND ........................................................................................................................... 4
 6             A.         Plaintiffs File A Putative Class Action Challenging The Marketing Of The
                          Cricket 4G/LTE Devices And Rate Plans They Allegedly Purchased. ................. 4
 7
               B.         Eight Of The Thirteen Named Plaintiffs From The First Amended
 8                        Complaint Seek To Drop Their Claims. ................................................................ 5
 9             C.         The Court Grants Voluntary Dismissal Without Prejudice, Provided That
                          The Withdrawing Plaintiffs And Proposed Plaintiffs Appear For
10                        Depositions In November. ..................................................................................... 6

11             D.         Only Nine Of The Thirteen Individuals Ordered To Make Themselves
                          Available For 90-Minute Zoom Depositions Comply. .......................................... 7
12             E.         Plaintiffs Cromwell, Kelly, And Riddick And Proposed Plaintiff Dozier
13                        Fail To Make Themselves Available For Depositions During November
                          2020...................................................................................................................... 11
14             F.         Plaintiffs’ Counsel Seek Leave To Amend The Complaint To Change The
15                        Lineup Of Named Plaintiffs Yet Again. .............................................................. 13
     ARGUMENT ............................................................................................................................... 16
16
     I.        The Voluntary Dismissals Of The Claims Of Plaintiffs Cromwell, Kelly, And
17             Riddick Should Be Converted To Dismissals With Prejudice......................................... 16

18   II.       The Court Should Enforce Its Order Directing Plaintiffs Cromwell, Kelly, And
               Riddick And Proposed Plaintiff Dozier To Appear For Their Depositions By
19             Compelling That They Appear For Depositions By March 1, 2021................................ 17

20   III.      In The Alternative, Evidentiary Sanctions Should Be Imposed On Plaintiffs
               Cromwell, Kelly, And Riddick And Proposed Plaintiff Dozier For Failing To
21             Comply With The Court’s Order Compelling Them To Appear For Their
               Depositions. ..................................................................................................................... 18
22
     CONCLUSION ............................................................................................................................ 21
23

24

25

26

27

28
                                                                           -i-
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 3 of 25



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3
     Cases
 4
     Chambers v. NASCO, Inc.,
 5      501 U.S. 32 (1991) ...................................................................................................................17

 6   Davis v. McLaughlin,
        326 F.2d 881 (9th Cir. 1964) ...................................................................................................17
 7
     Dysthe v. Basic Research, LLC,
 8
        273 F.R.D. 625 (C.D. Cal. 2011) .............................................................................................16
 9
     Fraley v. Facebook Inc.,
10      2012 WL 555071 (N.D. Cal. Feb. 21, 2012) ...........................................................................16

11   Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee,
         456 U.S. 694 (1982) .................................................................................................................19
12
     Karimi v. Golden Gate Sch. of Law,
13      361 F. Supp. 3d 956 (N.D. Cal. 2019) .....................................................................................20
14
     Lau v. Glendora Unified Sch. Dist.,
15      792 F.2d 929 (9th Cir. 1986) ...................................................................................................17

16   Navellier v. Sletten,
        262 F.3d 923 (9th Cir. 2001) ...................................................................................................19
17
     Opperman v. Path, Inc.,
18      2015 WL 9311888 (N.D. Cal. Dec. 22, 2015) .........................................................................16
19   Ex parte Robinson,
20      19 Wall. 505 (1874) .................................................................................................................17

21   Sali v. Corona Reg’l Med. Ctr.,
         884 F.3d 1218 (9th Cir. 2018) ...........................................................................................17, 18
22
     Sherman v. Yahoo! Inc.,
23      2015 WL 473270 (S.D. Cal. Feb. 5, 2015) ..............................................................................16
24   Other Authorities
25
     Fed. R. Civ. P. 23 .........................................................................................................................6, 7
26
     Fed. R. Civ. P. 37 ................................................................................................................... passim
27
     Fed. R. Civ. P. 41 .................................................................................................................1, 16, 17
28

                                                                            1
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 4 of 25



 1                                         NOTICE OF MOTION
 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on February 4, 2021, or as soon thereafter as the matter

 4   may be heard before the Honorable William Alsup, in Courtroom 12, located on the 19th Floor

 5   of the United States Courthouse, 450 Golden Gate Avenue, San Francisco, California, defendant

 6   Cricket Wireless LLC (“Cricket”) will and hereby does move this Court for an order: (1)

 7   dismissing the claims of plaintiffs Tiara Cromwell, Clarissa Kelly, and Kamilah Riddick with

 8   prejudice pursuant to Federal Rule of Civil Procedure 41(b); and (2) requiring those plaintiffs

 9   and proposed plaintiff Laura Dozier to comply with the Court’s November 5, 2020 order

10   directing that they appear for depositions. Alternatively, Cricket requests that the Court impose

11   evidentiary sanctions on those plaintiffs pursuant to Federal Rule of Civil Procedure

12   37(b)(2)(A)(i)-(ii). The motion is supported by the accompanying Memorandum of Points and

13   Authorities, the declaration of Jarman Russell, and by such other written and oral argument as

14   may be presented to the Court.

15                             STATEMENT OF ISSUES TO BE DECIDED
16           1.      Whether the claims of plaintiffs Tiara Cromwell, Clarissa Kelly, and Kamilah

17   Riddick should be dismissed with prejudice under Rule 41(b) because they failed to comply with

18   the conditions the Court imposed on their motion for voluntary dismissal without prejudice.

19           2.      Whether those plaintiffs and proposed plaintiff Laura Dozier should be required

20   to appear for the 90-minute Zoom depositions that the Court ordered on November 5, 2020 and

21   that these individuals refused to attend.

22           3.      Whether, in the alternative, evidentiary sanctions should be imposed against these

23   named and proposed plaintiffs under Rule 37(b)(2)(A)(i)-(ii) for failure to comply with the

24   Court’s November 5 order directing them to appear for their depositions.

25                        MEMORANDUM OF POINTS AND AUTHORITIES
26           Although it is not unprecedented for a particular named plaintiff to seek leave to

27   withdraw because of the rigors of being a putative class representative, this is the rare case in

28   which plaintiffs’ counsel have played musical chairs with a large number of named plaintiffs. Of

                                                        1
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 5 of 25



 1   the 20 individuals whom plaintiffs’ counsel put forward as potential class representatives, so far

 2   13 have asked to drop their claims or withdrawn their request to be added as a named plaintiff.

 3   Even worse, most of these individuals sought to withdraw after Cricket raised concerns that,

 4   during the class period, those individuals either had not purchased the disputed 4G/LTE phones

 5   and rate plans or did not even have Cricket accounts. This sequence of events raises serious

 6   questions regarding the adequacy of plaintiffs’ counsel and the remaining plaintiffs to represent

 7   the interests of the putative class.

 8           Recognizing that Cricket was entitled to explore these questions, this Court therefore

 9   conditioned the voluntary dismissal without prejudice of the named plaintiffs’ claims on their

10   sitting for depositions during the month of November 2020 regarding how they were recruited to

11   be named plaintiffs. The Court also held that the five individuals seeking to be added as named

12   plaintiffs in the then-proposed Second Amended Complaint also appear during November 2020

13   for depositions. To ease the burdens on these individuals, the Court limited the depositions to

14   90-minutes by Zoom.

15           Some—but unfortunately not all—of these depositions took place during November

16   2020, as the Court had ordered. In a demonstration of their inadequacy, plaintiffs’ counsel were

17   unable to produce four of their clients: plaintiffs Tiara Cromwell, Clarissa Kelly, and Kamilah

18   Riddick and proposed plaintiff Laura Dozier. The fact that plaintiffs’ counsel could not—in the

19   three-and-a-half weeks following the November 4 conference—persuade their clients to comply

20   with a court order (after representing in prior pleadings that these clients were prepared to serve

21   as class representatives) suggests that the named plaintiffs in this case are mere figureheads for a

22   purely lawyer-driven class action.

23           In any event, the Court should not countenance these plaintiffs’ failure to comply with its

24   order. Because the Court conditioned the voluntary dismissal of the claims of plaintiffs

25   Cromwell, Kelly, and Riddick without prejudice on their appearing for depositions, their

26   dismissals should instead be with prejudice. Indeed, in the most recent motion for leave to file a

27   new Second Amended Complaint, plaintiffs Kelly and Riddick concede (via counsel) that their

28   claims should be dismissed with prejudice.

                                                        2
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 6 of 25



 1           In addition, plaintiffs Cromwell, Kelly, and Riddick and proposed plaintiff Dozier should

 2   be ordered to comply by no later than March 1, 2021 with the Court’s November 5 order that

 3   they make themselves available for 90-minute Zoom depositions. Cricket and the Court are

 4   entitled to their testimony regarding how they were recruited to be named plaintiffs.

 5           Alternatively, these individuals should be sanctioned for refusing to appear at Court-

 6   ordered depositions. The normal sanction would be an award of attorneys’ fees and costs. But

 7   in light of the representations of plaintiffs’ counsel that these individuals are of limited means,

 8   Cricket instead requests evidentiary sanctions. In particular, these individuals should be deemed

 9   to have admitted the things that Cricket would have been able to ask them about had their

10   depositions actually occurred:

11                  They did not independently choose to sue Cricket, but instead were recruited to be

12                   named plaintiffs through the same website solicitations as the other withdrawing

13                   plaintiffs.

14                  They have no proof contradicting Cricket’s records showing that plaintiffs

15                   Cromwell and Riddick were not Cricket account holders during the class period

16                   and that plaintiff Kelly and proposed plaintiff Dozier did not purchase 4G/LTE

17                   devices or service plans during the class period.

18                  Plaintiffs Cromwell and Riddick do not know the phone numbers or names

19                   associated with their alleged Cricket accounts.

20                  Plaintiffs’ counsel never asked these four individuals for proof that they were

21                   Cricket account holders who purchased 4G/LTE devices or service plans during

22                   the class period.

23                  Before seeking to withdraw, they were neither supervising their lawyers’ conduct

24                   of the litigation nor reviewing any of the pleadings or filings in the case.

25                  They had signed the same retainer agreements as the other withdrawing plaintiffs.

26                  Notwithstanding what was written in the retainer agreement, they did not

27                   understand that this case was a class action or what their duties would be as class

28                   representatives.

                                                        3
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 7 of 25



 1                   They believe that they would be responsible for paying hourly rates to their

 2                    lawyers if class certification were denied for any reason.

 3           These admissions make sense as a sanction; after all, the other withdrawing plaintiffs

 4   have already testified to this effect. In addition, these individuals should be precluded from

 5   submitting any testimony or other evidence in support of any motion for class certification

 6   submitted in this case. These plaintiffs should not be allowed to circumvent the inquiry into

 7   adequacy that the Court had ordered by simply refusing to make themselves available for short

 8   Zoom depositions.

 9                                             BACKGROUND
10           A.       Plaintiffs File A Putative Class Action Challenging The Marketing Of The
                      Cricket 4G/LTE Devices And Rate Plans They Allegedly Purchased.
11

12           In the original Complaint, filed November 4, 2019, four named plaintiffs—Jermaine

13   Thomas, Jermaine Miller, Tammie Barnes, and Jamie Postpichal—alleged that they each

14   purchased a 4G/LTE device and 4G/LTE data plan from Cricket during the class period (Dkt. 1,

15   at ¶¶ 36-67), and that (in their view) Cricket had failed to disclose that “its 4G/LTE services

16   were (and would continue to be) only available in very limited geographic regions” (id. ¶ 119).

17   Plaintiffs seek to represent a putative nationwide class with state subclasses. Id. ¶¶ 145-49.

18           The operative First Amended Complaint, which was filed February 11, 2020, dropped

19   Tammie Barnes and added 10 new named —the three remaining original plaintiffs (Thomas,

20   Miller, and Postpichal) plus new plaintiffs Ronald Ellison, Sarah Waters, Kamilah Riddick,

21   Felicia Reddick, Tiara Cromwell, Lysha Encarnacion, Lani Hale, Melizza Weaver, Alfredo

22   Sanchez, and Clarissa Kelly. Dkt. 16, at ¶¶ 54-140. Plaintiffs seek to represent a putative

23   nationwide class with 12 state subclasses. Id. ¶¶ 220-32.

24           On June 25, 2020, plaintiffs filed a motion for leave to file a proposed Second Amended

25   Complaint, which sought to add five additional individuals (Beverly Addison, Christina Allaer,

26   Laura Dozier, Maishia Johnson, and Mary Porter) as named plaintiffs to replace three

27   withdrawing named plaintiffs(Cromwell, Encarnacion, and Riddick). Dkt. 65, at 4 & n.5. That

28   motion is currently pending.

                                                        4
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 8 of 25


             B.        Eight Of The Thirteen Named Plaintiffs From The First Amended
 1                     Complaint Seek To Drop Their Claims.
 2
             As Cricket has previously discussed in detail, it sought discovery from plaintiffs regarding
 3
     their alleged purchases of 4G/LTE devices and service plans because Cricket’s records showed
 4
     that, during the class period, some plaintiffs either had purchased only 3G devices and rate plans
 5
     or did not have Cricket accounts at all. Dkt. 103, at 2-4. In addition to seeking written discovery,
 6
     on August 11, Cricket served notices of deposition on ten named plaintiffs—all except the three
 7
     (Kamilah Riddick, Jermaine Thomas, and Sarah Waters) as to whom Cricket had moved to compel
 8
     arbitration. Dkt. 95, at ¶ 70.1
 9
             Most of the named plaintiffs refused to cooperate in scheduling their depositions. Although
10
     plaintiffs Kelly and Sanchez eventually agreed to provide a single date each in mid-October for
11
     the depositions, plaintiffs Cromwell, Encarnacion, Hale, Reddick, and Weaver refused to provide
12
     any available dates for a deposition. Dkt. 95, at ¶¶ 73, 76-77. On October 9—the Friday before
13
     plaintiff Kelly’s October 12 deposition—plaintiffs Hale, Kelly, Reddick, Sanchez, and Weaver
14
     moved for a voluntary dismissal of their claims without prejudice. Dkt. 92. They also moved for
15
     a protective order barring their depositions, contending that the fact that they have asked to
16
     withdraw excuses them from any discovery obligations. Dkt. 93, at 1-2. (Plaintiffs Cromwell and
17
     Encarnacion also had moved for a protective order barring their depositions for the same reason.
18
     Dkt. 81, at 3.)
19
             The October 9 motion for voluntary dismissal meant that a total of eight out of the thirteen
20
     named plaintiffs in the First Amended Complaint—Cromwell, Encarnacion, Hale, Kelly, Redick,
21
     Riddick, Sanchez, and Weaver—were seeking to withdraw.
22
                      First, as noted above, on June 25, 2020, plaintiffs moved for leave to amend their
23
                       complaint to drop the claims of plaintiffs Cromwell, Encarnacion, and Reddick.
24
                       Dkt. 65, at 4 & n.5. In that motion, plaintiffs offered no explanation for why these
25

26   1
         Cricket also sent subpoenas to the five individuals whom were proposed to be added as named
27   plaintiffs in the proposed Second Amended Complaint (Dkt. 65, at 4), as Cricket’s records
     indicated that, during the class period, four of the five also either had not purchased 4G phones or
28   service plans or did not have Cricket accounts at all. Declaration of Jarman Russell (“Russell
     Decl.”) ¶ 3.
                                                        5
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 9 of 25



 1                    three individuals sought to voluntarily dismiss their claims without prejudice. See

 2                    id. That motion instead sought to substitute five new proposed named plaintiffs for

 3                    the withdrawing ones (namely, Beverly Addison, Christina Allaer, Laura Dozier,

 4                    Maishia Johnson, and Mary Porter). Id. at 4-5.

 5                   Second, on October 9, plaintiffs Hale, Kelly, Reddick, Sanchez, and Weaver also

 6                    moved to dismiss their claims without prejudice. Dkt. 92. These five plaintiffs

 7                    assert that they “are not seeking withdrawal to refile their claims elsewhere,” but

 8                    want “dismissal without prejudice so that they may participate as absent class

 9                    members should a class be certified.” Id. at 3. They explain that after Cricket

10                    informed them on “October 5, 2020” that “its searches” of its records “show that”

11                    these five plaintiffs “did not buy a 4G/LTE phone from [Cricket] during the class

12                    period,” they “elect[] to dismiss their individual claims.” Id. at 5. Plaintiffs do not

13                    explain why these individuals did not know before October 5, 2020 whether they

14                    had bought a 4G/LTE device from Cricket during the class period.

15           In response, Cricket agreed that the eight withdrawing plaintiffs’ claims should be

16   dismissed, but argued that the dismissals should be with prejudice and that the plaintiffs should be

17   required to appear for depositions because their testimony about how they were recruited to join

18   this lawsuit is highly relevant to whether the remaining plaintiffs and plaintiffs’ counsel satisfy the

19   adequacy requirement of Federal Rule of Civil Procedure 23(a)(4). Dkt. 103, at 1-2.

20           C.       The Court Grants Voluntary Dismissal Without Prejudice, Provided That
                      The Eight Withdrawing Plaintiffs And Five Proposed Plaintiffs Appear For
21                    Depositions In November.
22           On November 4, 2020, the Court conducted a status conference and hearing on the

23   plaintiffs’ motion for voluntary dismissal. Dkt. 111. The next day, the Court ordered that “Cricket

24   is permitted to take the depositions of [the eight] named plaintiffs that are requesting dismissal

25   from this suit, as well as the [five] proposed plaintiffs named in the proposed amended complaint.”

26   Dkt. 110, at 1. The Court explained that although “Cricket may later move to take additional

27   depositions exploring other areas for good cause shown, for now, each deposition is limited to

28   NINETY MINUTES OVER ZOOM,” and all depositions must take place “before the end of

                                                        6
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 10 of 25



 1   NOVEMBER 2020.” Id. at 1-2 (emphasis in original). The Court then concluded that “upon

 2   notice of the completion of this process to the Court, plaintiffs may file their proposed amended

 3   complaint, which will dismiss certain named plaintiffs . . . without prejudice.” Id. at 2.

 4           In short, the Court’s November 5 order entitled Cricket to take 90-minute videoconference

 5   depositions of 13 withdrawing or proposed plaintiffs during November 2020.

 6           D.      Only Nine Of The Thirteen Individuals Ordered To Make Themselves
                     Available For 90-Minute Zoom Depositions Comply.
 7
             Following entry of the Court’s November 5 order, 9 of the 13 plaintiffs ordered to appear
 8
     for online depositions in November 2020 made themselves available to do so. Specifically, Cricket
 9
     was able to take 90-minute videoconference depositions of withdrawing plaintiffs Encarnacion,
10
     Hale, Reddick, Sanchez, Weaver and proposed plaintiffs Addison, Allaer, and Porter. Russell
11
     Decl. ¶ 5-6.2
12
             During those depositions, the witnesses provided testimony relevant to whether the
13
     remaining potential class representatives and their counsel could ever satisfy the adequacy
14
     requirement of Federal Rule of Civil Procedure 23(a)(4). For example:
15
                 Plaintiffs were recruited through a website: Rather than independently deciding to
16
                  sue Cricket, the plaintiffs all testified that they were recruited through an online
17
                  advertisement seeking Cricket customers during the class period for a lawsuit. For
18
                  example:
19
                         o Encarnacion: “What I saw was an ad and when I saw the ad, I just clicked
20
                             on the ad and you know, it said if you have been a Cricket customer . . . for
21
                             this period of time, then you . . . could sign up . . . I guess to get some kind
22
                             of compensation, I’m not sure.” Russell Decl. Ex. 1 at 17:12-21.
23

24   2
          Proposed plaintiff Maishia Johnson indicated that she would appear for a deposition in
25   November 2020, but only if it was a full seven-hour deposition rather than the 90-minute
     deposition authorized by the Court’s November 5 order. Russell Decl. ¶ 7. Plaintiffs’ counsel
26   refused to produce Ms. Johnson for deposition twice—once in November 2020 for the 90-minute
     Zoom deposition ordered by the Court and again following the filing of the anticipated amended
27   complaint in December. Id. So that Cricket would have an opportunity to question her regarding
     the allegations in plaintiffs’ proposed amended complaint, which was submitted on December 15
28   with a motion for leave to file it, the parties agreed to defer her deposition until after that complaint
     is filed. Id. ¶ 7.
                                                        7
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 11 of 25



 1                       o Addison: “It was a website that had lots of different class actions listed on

 2                           it?” “Yeah.” Id. Ex. 7 at 24:2-5.

 3                       o Allaer: “You know how those things pop up periodically. Like I was playing

 4                           Scrabble and just—I just saw it.” “And before then, were you aware that

 5                           Cricket had done anything wrong?” “No.” Id. Ex. 2 at 19:1-22.

 6                       o Reddick: “[H]ow did you come to be aware that you could bring a lawsuit

 7                           against Cricket?” “I put the claim in and then I talked to [an] attorney.”

 8                           “Okay. Where did you put the claim in?” “. . . I went to the website.” “It

 9                           was a website about class action settlements?” “Yes.” “Had you been to that

10                           website before you filled in the claim for Cricket?” “Yes” “How many

11                           different class action lawsuits have you applied for through that website?”

12                           “. . . It’s about maybe about 20 of them[.]” Id. Ex. 3 at 16:8-17:24.

13                       o Sanchez: “[Y]ou’re saying you were browsing for job opportunities and saw

14                           some advertisement or some link to a site to potential—a potential lawsuit

15                           against Cricket?” “Yeah. It was, like, a—like, a settlement site of places and

16                           companies.” Id. Ex. 4 at 13:21-14:1.

17                       o Porter: “[T]he class action probably popped up on my e-mail, the top class

18                           action [website] or something[.]” Id. Ex. 5 at 13:1-9.

19              Plaintiffs admitted that they had no proof contradicting Cricket’s records about

20               their lack of 4G/LTE purchases. The deposed plaintiffs conceded that they could not

21               corroborate their allegations that they had Cricket service during the class period. For

22               example:

23                       o Plaintiff Hale admitted that she had told her lawyers that she herself might

24                           not have purchased the disputed 4G/LTE phone or service. Russell Decl.

25                           Ex. 6 at 66:14-18, 68:5-10 (Hale: “Was someone else paying for Cricket

26                           phones and service that you used during the class period?” “I told my lawyer

27                           that it could have been under my husband’s name . . . .” “[D]o you recall

28                           purchasing a Samsung Galaxy from Cricket . . . ?” “My husband purchased

                                                        8
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 12 of 25



 1                           it for me[.]”).

 2                       o Plaintiff Addison explained away Cricket’s lack of records by suggesting

 3                           that her account was under a false name that she could not remember and

 4                           assigned a phone number that she also could not recall. Id. Ex. 7 at 89:1-

 5                           23, 91:18-23 (“Do you have any reason to think that you provided anything

 6                           other than your [real] name to Cricket?” “I was young and dumb at that

 7                           time. I was a hothead.” “Okay. So you’re not sure what name you provided

 8                           to Cricket? “I don’t know what name I provided to Cricket . . . .” “Do you

 9                           remember what the phone number was? . . .” “I’m not—I can’t tell you. I

10                           don’t know for a fact, so I can’t tell you.”).

11                       o Other plaintiffs simply admitted that they had no proof that they had

12                           purchased the disputed 4G/LTE phones or service and could not remember

13                           their Cricket phone numbers during the class period. See, e.g., id. Ex. 3 at

14                           40:6-14 (Reddick: “So you don’t have any Cricket receipts, right” “No, I do

15                           not.” “And you don’t have any Cricket bills?” “No.” “Do you have any e-

16                           mails from Cricket?” “No, I do not.” “Do you have any other documents at

17                           all related to your interaction with Cricket?” “No, I do not.”); id. Ex. 8 at

18                           8:12-14, 25:22-23 (Weaver: “Could you find any documentation of the

19                           phone you bought?” “No. . . .” “What was your [Cricket] phone number” “I

20                           cannot tell you that. I don’t remember.”); id. Ex. 2 at 59:9-12, 61:19-22

21                           (Allaer: “Do you remember the telephone number that was associated with

22                           your Cricket cell phone during the class period?” “I don’t. . . . ” “Did you

23                           have any records related to your credit cards [allegedly used to purchase the

24                           phone] at that time [during the class period]?” “[T]hose are the ones I

25                           shredded two years ago.”); id. Ex. 5 at 37:21-38:4, 55:12-14 (Porter: “No.

26                           I’ve already thrown all that away.” “Do you remember the phone number

27                           you had . . .?” “I do not.”).

28                       o Plaintiff Encarnacion, who also testified that she could not remember her

                                                        9
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 13 of 25



 1                           Cricket phone number from the class period (id. Ex. 1 at 44:8-45:24),

 2                           promised that she would look up her Cricket account number and provide it

 3                           immediately after her November 16 deposition, but she never did so (id. at

 4                           47:13-48-22, 59:2-60:14; see also id. ¶ 18).

 5                  Plaintiffs were not supervising their lawyers: Although the plaintiffs each

 6                   asserted that they were in regular communication with their lawyers, when asked,

 7                   they could not answer questions about the status of the case. For example:

 8                       o When plaintiff Encarnacion was asked “were you aware that this case was

 9                           a class action?,” she replied “no, I don’t know what it means by a class

10                           action.” Id. Ex. 1 at 60:15-20.

11                       o Other plaintiffs had no idea what motions had been filed in the case. See,

12                           e.g., Russell Decl. Ex. 6 at 76:20-80:20 (Hale: “[D]o you know what

13                           motions have been filed in this case? “I do not . . . .” “Do you know if your

14                           lawyers have engaged in settlement discussions with Cricket? “I do not.”);

15                           id. Ex. 3 at 46:11-49:6 (similar for Reddick); id. Ex. 7 at 58:18-61:10

16                           (similar for Addison); id. Ex. 2 at 47:19-50:11 (Allaer: in response to the

17                           question if she has “reviewed any legal papers filed in the case”, she stated

18                           “I don’t know”); id. Ex. 4 at 42:25-43:3 (Sanchez: “What motions have been

19                           filed in this case?” “That’s—that’s—I have nothing to do with motions at

20                           this time. My attorneys handle that.”).

21                       o Plaintiffs’ counsel eventually began giving their clients last-minute

22                           coaching about the status of the case before their depositions. For example,

23                           proposed plaintiff Porter admitted that she was unaware of any motions

24                           being filed in the case until her lawyers told her about them in prepping her

25                           for the deposition the business day before. Id. Ex. 5 at 31:13-15. She then

26                           suggested that she had reviewed a nonexistent motion for class certification

27                           that she believed her lawyers already had filed. Id. Ex. 5 at 31:16-21 (“Do

28                           you know if your lawyers have filed a motion to certify [a] class in this

                                                       10
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 14 of 25



 1                           case?” “I believe they have. I’m not for sure. I believe they have.” “Did

 2                           you review it?” “Yes, I did. I think so.”).

 3               Plaintiffs signed retainer agreements giving their counsel veto rights over any

 4                settlement. All of the deposed plaintiffs admitted that they had signed identical

 5                retainer agreements under which they promised that they “agree not to settle the claims

 6                in any manner without the written consent of Attorneys.” See id. Ex. 7 at 56:20-57:10

 7                (Addison); id. Ex. 2 at 25:15-26:12 (Allaer); id. Ex. 1 at 23:12-24:24 (Encarnacion);

 8                id. Ex. 6 at 32:22-34-1 (Hale); id. Ex. 3 at 22:16-23:3 (Reddick); id. Ex. 4 at 19:7-20:11

 9                (Sanchez); id. Ex. 8 at 12:12-25 (Weaver); id. Ex. 5 at 17:15-18:11 (Porter).

10               Plaintiffs either believed that they would be responsible for paying hourly rates to

11                their lawyers if class certification is denied for any reason or unsure whether they

12                must pay hourly rates: Some of the plaintiffs also testified that they understood the

13                retainer agreements as potentially requiring them to pay unspecified “hourly rates” to

14                their attorneys if “a class action cannot be certified or is negotiated or settled as an

15                individual action only, for whatever reason[.]” See id. Ex. 7 at 53:14-55:16 (Addison);

16                id. Ex. 3 at 37:19-38:1 (Reddick); id. Ex. 7 at 26:17-29:12 (Porter). Plaintiffs Allaer,

17                Encarnacion, and Hale each stated “I don’t know” when asked if they might have to

18                pay their lawyers “an hourly rate instead of a contingency fee” if the case is litigated as

19                an individual action.     Id. Ex. 2 at 35:10-14 (Allaer); id. Ex. 1 at 35:16-36:4

20                (Encarnacion); id. Ex. 6 at 48:12-49:14 (Hale).

21           E.      Plaintiffs Cromwell, Kelly, And Riddick And Proposed Plaintiff Dozier Fail
                     To Make Themselves Available For Depositions During November 2020.
22

23           Despite the Court’s November 4 order, three withdrawing plaintiff and one proposed

24   plaintiff—Tiara Cromwell, Laura Dozier, Clarissa Kelly, and Kamilah Riddick—failed to make

25   themselves available for their ordered depositions. Russell Decl. ¶ 8.

26           Tiara Cromwell. Despite asking plaintiffs’ counsel on multiple occasions (including on

27   November 13, 24, 25, and 27), plaintiffs’ counsel never agreed to produce Ms. Cromwell for a

28   deposition on any day or time during November 2020. Id. ¶¶ 9-10. Nor has plaintiffs’ counsel

                                                        11
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 15 of 25



 1   provided any times after November 2020 when Ms. Cromwell could appear for a deposition. Id.

 2   ¶ 10. Plaintiffs’ counsel assert that they made “repeated attempts to contact [Ms. Cromwell] about

 3   her deposition,” but that she “has not responded.” Dkt. 136-1, ¶ 14.

 4           Laura Dozier. Plaintiffs’ counsel initially indicated that they would produce Ms. Dozier

 5   for an online deposition on November 18. Russell Decl. ¶ 11. But on November 11, plaintiffs’

 6   counsel told Cricket’s counsel to cancel the deposition, indicating that Ms. Dozier had a family

 7   medical issue arise and offered to reschedule. Id. ¶ 11. Cricket’s counsel followed up on November

 8   25 and 27, but each time, plaintiffs’ counsel confirmed that they have been unable to obtain an

 9   available deposition date or time for Ms. Dozier. Russell Decl. ¶¶ 11-12. Nor has plaintiffs’

10   counsel provided any times after November 2020 when Ms. Dozier could appear for a deposition.

11   Id. ¶ 12.3 Plaintiffs’ counsel instead assert that they unsuccessfully “attempted to obtain Ms.

12   Dozier’s availability for deposition[.]” Dkt. 136-1, ¶ 15.

13           Clarissa Kelly. On November 13, plaintiffs’ counsel emailed Cricket’s counsel, stating

14   that they “can produce Clarissa Kelly for deposition at 2pm CST on November 19th.” Russell

15   Decl. ¶ 13. When she did not appear for her online deposition on that day and time, plaintiffs’

16   counsel reported that it was because of “unresolvable technical issues” and offered to “reschedule.”

17   Id. ¶ 13 & Ex. 9 at 4:1-5:8. Plaintiffs’ counsel did not follow up regarding Ms. Kelly’s availability

18   for a make-up deposition until November 24—the Tuesday before Thanksgiving—when her

19   counsel offered to have her appear only on Saturday, November 28, at 6 pm Central. Id. ¶ 14.

20   When Cricket’s counsel objected, plaintiffs’ counsel also offered to produce Ms. Kelly on

21   Thanksgiving Day, the Sunday after Thanksgiving, or the “evening” of “Monday,” November

22   30—the last day in November 2020. Id. ¶ 14. After Cricket objected, plaintiffs’ counsel relented,

23   agreeing to produce Ms. Kelly for deposition at 5 pm Central on November 30. Id. ¶ 14. Cricket

24   accepted that day and time. Id. ¶ 15. But Ms. Kelly did not appear at that time; nor has plaintiffs’

25   counsel ever explained why she failed to appear. Id. ¶ 15. Instead, they indicate that they were

26   “unable to reach Ms. Kelly on the day prior to or the day of the [November 30] deposition.” Dkt.

27   3
        In light of the representations of plaintiffs’ counsel that a medical issue of a family member
28   caused Ms. Dozier to fail to comply with the Court’s November 5 order, Cricket does not seek
     sanctions with respect to Ms. Dozier.
                                                       12
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 16 of 25



 1   136-1, ¶ 12. But plaintiffs’ counsel has never provided any times after November 2020 when Ms.

 2   Kelly could appear for a deposition. Russell Decl. ¶ 15.

 3           Kamilah Riddick. On November 24, plaintiffs’ counsel offered a single time for Ms.

 4   Riddick’s deposition: 11 a.m. Central on the Friday after Thanksgiving (November 27). Id. ¶ 16.

 5   On November 24, Cricket indicated that it would “accommodate [plaintiffs’ counsel’s] request for

 6   a Friday deposition, but we would like the start time to be noon Central.” Id. ¶ 16. The next day,

 7   plaintiffs’ counsel indicated that they were “trying to reach Ms. Riddick to [see if] she can

 8   accommodate” Cricket’s request to start her deposition an hour later. Id. ¶ 16. On Thursday,

 9   November 26, plaintiffs’ counsel informed Cricket’s counsel that they had not been able to contact

10   Ms. Riddick recently and that they were unsure whether or not she would appear for her

11   depositions scheduled for November 27. Id. ¶ 17. On the morning of November 27, plaintiffs’

12   counsel indicated that “we have not been able to establish direct contact with Ms. Riddick . . . to

13   confirm a final date and time” for her deposition. Id. ¶ 17. Ms. Riddick did not appear at either

14   of the two proposed start times for her deposition (11 a.m. and noon). Id. ¶ 17. Moreover, since

15   then, plaintiffs’ counsel has not provided any times when they could produce Ms. Riddick for a

16   deposition. Id. ¶ 17. Instead, they assert that “Ms. Riddick has not returned counsel’s repeated

17   efforts to contact her regarding her deposition.” Dkt. 136-1, ¶ 13.

18           Cricket incurred substantial attorneys’ fees and costs in (1) repeatedly meeting and

19   conferring with plaintiffs’ counsel regarding plaintiff Cromwell’s, Kelly’s, and Riddick’s

20   depositions; (2) preparing for and attending Ms. Kelly’s depositions on November 19 and

21   November 30, both of which she failed to attend; (3) preparing for and attending Ms. Riddick’s

22   deposition on November 27, which she failed to attend; and (4) paying the court reporter and

23   videographer for Ms. Kelly’s and Ms. Riddick’s no-show depositions.

24           F.      Plaintiffs’ Counsel Seek Leave To Amend The Complaint To Change The
                     Lineup Of Named Plaintiffs Yet Again.
25
             On December 15, 2020, plaintiffs filed a motion for leave to file a new version of the
26
     Second Amended Complaint. Dkt. 136. In this version, they seek to drop all of the named
27
     plaintiffs who previously had sought to withdraw as well as four of the five whom they had
28
     proposed to add as named plaintiffs in their prior motion for leave to file a Second Amended
                                                       13
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 17 of 25



 1   Complaint.    Compare id. with Dkt. 65.         Specifically, the new proposed Second Amended

 2   Complaint omits the following: plaintiffs Cromwell, Encarnacion, Hale, Kelly, Reddick, Riddick,

 3   Sanchez, and Weaver, as well as previously proposed plaintiffs Addison, Allaer, Dozier, and

 4   Porter. See Dkt. 136-2. Instead, the new proposed Second Amended Complaint includes five

 5   existing named plaintiffs—Ellison, Miller, Postpichal, Waters, and Thomas (the last of whom the

 6   Court recently ordered to arbitrate his claims (Dkt. 130)—and adds an entirely new proposed

 7   named plaintiff, Ursula Freitas. See Dkt. 136-2, at 5.

 8           In other words, of the 19 individuals who have been named plaintiffs or proposed to be

 9   added as named plaintiffs by plaintiffs’ counsel, 12 already have withdrawn.

10           Before filing their December 15 motion for leave to amend the complaint, plaintiffs’

11   counsel did not disclose the existence of the new proposed plaintiff, Ursula Freitas. Russell Decl.

12   ¶ 19.

13           In sum, the following chart provides a breakdown of the individuals whom plaintiffs’

14   counsel have proposed as class representatives:

15            Name                    When Added                     Current Status
16    Jermaine Thomas         Original complaint             In most recent complaint; ordered to
17                                                           arbitrate claims. Dkt. 130.
18    Jermaine Miller         Original complaint             In most recent proposed complaint
19    Tammie Barnes           Original complaint             Withdrawn in first amended complaint
20    Jamie Postpichal        Original complaint             In most recent proposed complaint
21    Lani Hale               First amended complaint        Withdrawing; appeared for 90-minute
22                                                           deposition
23    Sarah Waters            First amended complaint        In most recent proposed complaint
24    Lysha Encarnacion       First amended complaint        Withdrawing; appeared for 90-minute
25                                                           deposition
26    Kamilah Riddick         First amended complaint Withdrawing; failed to appear for 90-
27                                                           minute deposition
28    Melizza Weaver          First amended complaint        Withdrawing; appeared for 90-minute

                                                       14
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 18 of 25



 1                                                           deposition
 2    Tiara Cromwell          First amended complaint Withdrawing; failed to appear for 90-
 3                                                           minute deposition
 4    Ronald Ellison          First amended complaint        In most recent proposed complaint
 5    Clarissa Kelly          First amended complaint Withdrawing; failed to appear for 90-
 6                                                           minute deposition
 7    Felicia Reddick         First amended complaint        Withdrawing; appeared for 90-minute
 8                                                           deposition
 9    Alfredo Sanchez         First amended complaint        Withdrawing; appeared for 90-minute
10                                                           deposition
11    Beverly Addison         Proposed in original           Withdrawing; appeared for 90-minute
12                            second amended                 deposition
13                            complaint
14    Christina Allaer        Proposed in original           Withdrawing; appeared for 90-minute
15                            second amended                 deposition
16                            complaint
17    Laura Dozier            Proposed in original           Withdrawing; failed to appear for 90-
18                            second amended                 minute deposition
19                            complaint
20    Maishia Johnson         Proposed in original           In most recent proposed complaint
21                            second amended
22                            complaint
23    Mary Porter             Proposed in original           Withdrawing; appeared for 90-minute
24                            second amended                 deposition
25                            complaint
26    Ursula Freitas          Proposed in current            In most recent proposed complaint
27                            proposed complaint
28

                                                       15
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 19 of 25


                                                 ARGUMENT
 1
     I.      The Voluntary Dismissals Of The Claims Of Plaintiffs Cromwell, Kelly, And
 2           Riddick Should Be Converted To Dismissals With Prejudice.
 3
             As a consequence of violating the Court’s November 5 order conditioning the voluntary
 4
     dismissal without prejudice of their claims on their appearing for depositions in November 2020,
 5
     plaintiffs Cromwell, Kelly, and Riddick should have their claims dismissed with prejudice.
 6
             The Court properly directed these plaintiffs to appear for depositions before dismissing
 7
     their claims. Federal Rule of Civil Procedure 41(a)(2) specifies that when a plaintiff seeks
 8
     voluntary dismissal after the defendant has filed an answer, “an action may be dismissed at the
 9
     plaintiff’s request only by court order, on terms that the court considers proper.” Fed. R. Civ. P.
10
     41(a)(2). The Court held that the claims of the withdrawing named plaintiffs would be
11
     “dismiss[ed] . . . without prejudice” only after the Court had receive “notice of the completion”
12
     of “the depositions of the named plaintiffs that are requesting dismissal from this suit,” which
13
     must occur “before the end of NOVEMBER 2020.” Dkt. 110, at 1-2. District courts regularly
14
     require withdrawing named plaintiffs in putative class actions to appear for depositions when, as
15
     here, the testimony would be relevant to class certification issues. See, e.g., Opperman v. Path,
16
     Inc., 2015 WL 9311888, at *3 (N.D. Cal. Dec. 22, 2015); Fraley v. Facebook Inc., 2012 WL
17
     555071, at *3 (N.D. Cal. Feb. 21, 2012); Sherman v. Yahoo! Inc., 2015 WL 473270, at *7 (S.D.
18
     Cal. Feb. 5, 2015); Dysthe v. Basic Research, LLC, 273 F.R.D. 625, 629-30 (C.D. Cal. 2011).
19
             Plaintiffs Cromwell, Kelly, and Riddick each failed to appear for the 90-minute Zoom
20
     depositions during November 2020 that the Court had ordered. In particular, neither Ms.
21
     Cromwell nor Ms. Riddick ever provided any availability at all for their depositions. Russell
22
     Decl. ¶¶ 8, 10, 16-17. And although Ms. Kelly twice provided available times for her deposition,
23
     each time she failed to appear—the second time, without proffering any explanation for her
24
     absence. Id. ¶¶ 13-15.
25
             Their claims therefore should be dismissed under Rule 41(b), which provides that “[i]f
26
     the plaintiff fails . . . to comply with these rules or a court order, a defendant may move to
27
     dismiss the action or any claim against it.” The Ninth Circuit has explained that “we have long
28
     held that where a plaintiff obtains a voluntary dismissal without prejudice and fails to comply
                                                       16
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 20 of 25



 1   with the conditions”—which is precisely what has happened here—“it is appropriate for the

 2   district court to dismiss the action with prejudice.” Lau v. Glendora Unified Sch. Dist., 792 F.2d

 3   929, 930 n.2 (9th Cir. 1986) (citing Davis v. McLaughlin, 326 F.2d 881, 883-84 (9th Cir. 1964)).

 4   Indeed, plaintiffs “Kelly and Riddick have agreed” that their claims should be “dismiss[ed] . . .

 5   with prejudice, should the Court find that appropriate under the circumstances.” Dkt. 136, at 8

 6   n.4. Plaintiff Cromwell does not explain why she believes her claims should be dismissed

 7   without prejudice despite her failure to comply with the Court’s order requiring her to appear for

 8   a Zoom deposition in November. See id. at 8.

 9   II.     The Court Should Enforce Its Order Directing Plaintiffs Cromwell, Kelly, And
             Riddick And Proposed Plaintiff Dozier To Appear For Their Depositions By
10           Compelling That They Appear For Depositions By March 1, 2021.
11           In addition, the withdrawing plaintiffs who disregarded the Court’s November 5 order

12   compelling them to make themselves available for 90-minute Zoom depositions during

13   November 2020—plaintiffs Cromwell, Kelly, and Riddick and proposed plaintiff Dozier—

14   should be ordered to comply with that order and make themselves available for those depositions

15   no later than March 1, 2021.

16           This Court has inherent authority to enforce its orders. See, e.g., Chambers v. NASCO,

17   Inc., 501 U.S. 32, 44 (1991) (“[I]t is firmly established that ‘[t]he power to punish for contempts

18   is inherent in all courts’”) (quoting Ex parte Robinson, 19 Wall. 505, 510 (1874)). In addition,

19   the Court also has authority under Rule 41(b), which provided the basis for the Court’s

20   November 5 order compelling depositions, and Rule 37(b)(1), which provides that “the failure”

21   to “obey” a court order that “a deponent” be “sworn” or “answer a question . . . may be treated as

22   contempt of court.” Fed. R. Civ. P. 37(b)(1).

23           Although the Court could impose any of a variety of sanctions for noncompliance with its

24   November 5 order (see, e.g Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1225 (9th Cir.

25   2018)), Cricket requests that the Court enforce that order by again mandating that plaintiffs

26   Cromwell, Kelly, and Riddick and proposed plaintiff Dozier make themselves available for 90-

27   minute Zoom depositions.

28           Their testimony regarding how they were recruited as named plaintiffs is highly relevant

                                                       17
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 21 of 25



 1   to whether this putative class action should be certified, as it will shed light on the inadequacies

 2   of class counsel and the remaining named plaintiffs. Because the motion for class certification is

 3   due on March 4, 2021 (Dkt. 133), Cricket respectfully requests that these depositions take place

 4   no later than March 1, 2021.

 5   III.    In The Alternative, Evidentiary Sanctions Should Be Imposed On Plaintiffs
             Cromwell, Kelly, And Riddick And Proposed Plaintiff Dozier For Failing To
 6           Comply With The Court’s Order Compelling Them To Appear For Their
             Depositions.
 7
             If the Court is not inclined to order plaintiffs Cromwell, Kelly, and Riddick and proposed
 8
     plaintiff Dozier to comply with the Court’s November 5 order directing them to make themselves
 9
     available for 90-minute Zoom depositions, the Court should impose evidentiary sanctions.
10
     Specifically, those plaintiffs should be deemed to have admitted the matters pertaining to
11
     adequacy about which Cricket was entitled to ask during their depositions, and they should be
12
     precluded from submitting declarations or other evidence in connection with any request for
13
     class certification in this case.
14
             Under Rule 37(b)(2)(A), “[i]f a party . . . fails to obey an order to provide or permit
15
     discovery, . . . the court where the action is pending may issue further just orders,” which
16
     “include,” among other things, “directing that the maters embraced in the order or other
17
     designated facts be taken as established for purposes of the action, as the prevailing party
18
     claims,” and “prohibiting the disobedient party from supporting or opposing designated claims or
19
     defenses, or from introducing designated matters in evidence.” Moreover, “[i]nstead of or in
20
     addition to the orders above, the court must order the disobedient party, the attorney advising
21
     that party, or both to pay the reasonable expenses, including attorneys’ fees, caused by the
22
     failure, unless the failure was substantially justified or other circumstances make an award of
23
     expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).
24
             Normally, a defendant would be entitled to seek recovery of its attorneys’ fees and costs
25
     incurred as a result of these plaintiffs’ defiance of the Court’s November 5 order. Indeed, the
26
     Ninth Circuit has suggested that an “award of defendant’s deposition-related costs” is “the
27
     mildest of the possible Rule 37 sanctions.” Sali v. Corona Reg’l Med. Ctr., 884 F.3d 1218, 1225
28
     (9th Cir. 2018). But plaintiffs’ counsel have repeatedly represented that their clients are of
                                                       18
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 22 of 25



 1   limited means. Accordingly, a monetary sanction would be either a particular hardship or

 2   completely unrecoverable. Evidentiary sanctions under Rule 37(b)(2)(A) therefore are

 3   appropriate here.

 4           As the Supreme Court has explained, “Rule 37(b)(2) contains two standards—one

 5   general and one specific”: “First, any sanction must be ‘just’; second, the sanction must be

 6   specifically related to the particular ‘claim which was at issue in the order to provide

 7   discovery.’” Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707

 8   (1982) (quoting Fed. R. Civ. P. 37(b)(2)(A)(i)-(ii)). Applying these standards, the Ninth Circuit

 9   has held that deeming a matter to be admitted as a sanction “may be warranted . . . for failure to

10   obey a discovery order as long as the established issue bears a reasonable relationship to the

11   subject of discovery that was frustrated by sanctionable conduct.” Navellier v. Sletten, 262 F.3d

12   923, 947 (9th Cir. 2001) (citing Ins. Corp. of Ireland, 456 U.S. at 707-09). In that case, after a

13   party “refused to answer questions at his deposition concerning the circumstances under which

14   insurance was procured,” the Ninth Circuit affirmed the district court which, “as a sanction for

15   discovery abuse, [ ] instructed the jury that [the party] had breached his duty to procure”

16   insurance. Id. at 947-48.

17           Here, by refusing to make themselves available for the depositions this Court ordered,

18   plaintiffs Cromwell, Dozier, Kelly, and Riddick prevented Cricket from obtaining their

19   testimony regarding how they were recruited to be named plaintiffs and other issues pertaining to

20   adequacy of the named plaintiffs and plaintiffs’ counsel to represent the interests of the putative

21   class. To remedy the prejudice to Cricket, these plaintiffs should be deemed, under Rule

22   37(b)(2)(A)(i), to have admitted the following:

23                  They did not independently choose to sue Cricket, but instead were recruited to be

24                   named plaintiffs through the same website solicitations as the other withdrawing

25                   plaintiffs.

26                  They have no proof contradicting Cricket’s records showing that, during the class

27                   period, plaintiffs Cromwell and Riddick were not Cricket account holders and that

28                   plaintiff Kelly did not purchase 4G/LTE devices or service plans.

                                                       19
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 23 of 25



 1                  Plaintiffs Cromwell and Riddick do not know the phone numbers or names

 2                   associated with their alleged Cricket accounts.

 3                  Plaintiffs’ counsel never asked these four individuals for proof that they were

 4                   Cricket account holders who purchased 4G/LTE devices or service plans during

 5                   the class period.

 6                  Before seeking to withdraw, they were neither supervising their lawyers’ conduct

 7                   of the litigation nor reviewing any of the pleadings or filings in the case.

 8                  They had signed the same retainer agreements as the other withdrawing plaintiffs.

 9                  Notwithstanding what was written in the retainer agreement, they did not

10                   understand that this case was a class action or what their duties would be as class

11                   representatives.

12                  They believe that they would be responsible for paying hourly rates to their

13                   lawyers if class certification were denied for any reason.

14           As noted above, the other withdrawing plaintiffs made similar admissions during their

15   90-minute Zoom depositions. See pages 7-11, supra. If these plaintiffs had appeared for their

16   depositions, Cricket likely would have obtained these admissions from them as well.

17           Moreover, plaintiffs Cromwell, Dozier, Kelly, and Riddick further should be prohibited

18   under Rule 37(b)(2)(A)(ii) from submitting any declarations or other evidence in support of any

19   motion for class certification in this case. After having frustrated Cricket’s ability to obtain their

20   testimony relevant to adequacy by refusing to appear for their Court-ordered depositions, they

21   should not be permitted to vouch for the alleged adequacy of their lawyers or the remaining

22   named plaintiffs to represent the putative class.

23           Another judge of this Court recently entered even more severe evidentiary sanctions

24   against a plaintiff than Cricket requests here because, as in this case, “attorneys’ fees or other

25   monetary sanctions are not [a] viable alternative because [the plaintiff] is indigent.” Karimi v.

26   Golden Gate Sch. of Law, 361 F. Supp. 3d 956, 970 (N.D. Cal. 2019). In that case, the

27   evidentiary sanctions were “effectively dispositive of [the plaintiff’s] claim for intentional

28   infliction of emotional distress” and “might also prevent [him] from prevailing on other

                                                         20
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 24 of 25



 1   claims[.]” Id. at 971. But because “[t]he Court [was] aware of no sanction—short of the

 2   evidence preclusion ordered here—that would effectively compensate Defendants for th[e]

 3   prejudice” resulting from the plaintiffs’ refusal to make himself available for a deposition, the

 4   Court barred him from presenting “his own declarations and testimony” in support of his claims.

 5   Id.

 6           By contrast, the evidentiary sanction requested here is narrow—they would be deemed to

 7   have made the same admissions as many of the other withdrawing plaintiffs, and would be

 8   barred only from submitting testimony or other evidence in support of class certification in this

 9   case. Thus, unlike in Karimi, the evidentiary sanctions here would not be ‘effectively

10   dispositive” of any claims. In any event, plaintiffs Kelly and Riddick already have agreed to

11   dismiss their claims with prejudice. Dkt. 136, at 8 n.4. And proposed plaintiff Dozier “is no

12   longer seeking to be added as a named plaintiff.” Id. at 7-8.

13           In sum, the requested evidentiary sanctions are warranted as the least punitive measure

14   that is sufficient to remedy the prejudice to Cricket from these plaintiffs’ defiance of the Court’s

15   November 5 order.

16                                              CONCLUSION
17           Cricket respectfully requests entry of an order: (1) dismissing the individual claims of

18   plaintiffs Cromwell, Kelly, and Riddick with prejudice; (2) prohibiting them and proposed

19   plaintiff Dozier from submitting any evidence in support of class certification in this case; and

20   (3) deeming them to have admitted the following:

21              They did not independently choose to sue Cricket, but instead were recruited to be

22               named plaintiffs through the same website solicitations as the other withdrawing

23               plaintiffs.

24              They have no proof contradicting Cricket’s records showing that, during the class

25               period, plaintiffs Cromwell and Riddick were not Cricket account holders and that

26               plaintiff Kelly and proposed plaintiff Dozier did not purchase 4G/LTE devices or

27               service plans.

28              Plaintiffs Cromwell and Riddick do not know the phone numbers or names associated

                                                       21
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 138 Filed 12/29/20 Page 25 of 25



 1               with their alleged Cricket accounts.

 2              Plaintiffs’ counsel never asked these four individuals for proof that they were Cricket

 3               account holders who purchased 4G/LTE devices or service plans during the class

 4               period.

 5              Before seeking to withdraw, they were neither supervising their lawyers’ conduct of

 6               the litigation nor reviewing any of the pleadings or filings in the case.

 7              They had signed the same retainer agreements as the other withdrawing plaintiffs.

 8              Notwithstanding what was written in the retainer agreement, they did not understand

 9               that this case was a class action or what their duties would be as class representatives.

10              They believe that they would be responsible for paying hourly rates to their lawyers if

11               class certification were denied for any reason.

12

13   Dated: December 29, 2020                                Respectfully submitted,

14                                                           MAYER BROWN LLP

15
                                                             /s/ Matthew D. Ingber
16                                                           Matthew D. Ingber
17
                                                             Counsel for Defendant
18                                                           CRICKET WIRELESS LLC

19
20

21

22

23

24

25

26

27

28

                                                        22
     CRICKET WIRELESS’S MOTION TO DISMISS CLAIMS OF CERTAIN PLAINTIFFS AND ENFORCE ORDER RE DEPOSITIONS;
     CASE NO. 3:19-CV-07270-WHA
